United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        July 7, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-41740
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                    JUAN FRANCISCO RAMIREZ-ENCISO,

                                                     Defendant-Appellant.



             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 5:03-CR-771-2


Before HIGGINBOTHAM, JONES, and PRADO, Circuit Judges.

PER CURIAM:*

           Juan Francisco Ramirez-Enciso (Ramirez) appeals from his

judgment of conviction for possession with the intent to distribute

in excess of five kilograms of cocaine.           21 U.S.C. § 841(a)(1),

(b)(1)(A).     Ramirez argues that the evidence was insufficient to

prove that he actually or constructively possessed the cocaine

found in the secret compartment in the vehicle in which he was a

passenger.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
           This court will affirm Ramirez’s conviction if, viewing

the evidence in the light most favorable to the Government, “a

rational trier of fact could have found the essential elements of

the   offense   beyond   a   reasonable     doubt.”    United   States   v.

Romero-Cruz, 201 F.3d 374, 378 (5th Cir. 2000)(internal quotation

and citation omitted).       The evidence introduced at trial supports

the inference that Ramirez had knowledge of and access to the

contraband.     See United States v. Mergerson, 4 F.3d 337, 348-49

(5th Cir. 1993); see also United States v. Diaz-Carreon, 915 F.2d
951, 954-55 (5th Cir. 1990).

           Ramirez argues that the district court erred in admitting

FED. R. CRIM. P. 404(b) evidence.        With respect to the testimony as

to events in April 2003, such testimony was “intrinsic” evidence

and does “not implicate Rule 404(b), and consideration of its

admissibility pursuant to Rule 404(b) is unnecessary.”          See United

States v. Coleman, 78 F.3d 154, 156 (5th Cir. 1996) (internal

quotations and citation omitted).         With respect to events in 2000,

the district court did not abuse its discretion in admitting the

testimony because the evidence was admissible on the issues of

Ramirez’s knowledge and intent.          See e.g., United States v. Osum,

943 F.2d 1394, 1404 (5th Cir. 1991); United States v. Elwood, 999
F.2d 814, 815-16 & n.3 (5th Cir. 1993).           This evidence was more

probative than prejudicial.      See United States v. Harris, 932 F.2d
1529, 1534 (5th. Cir. 1991).



                                     2
           Ramirez argues that the district court’s admission of

Diego Salas-Castillo’s testimony violated his right to confront and

cross-examine the witnesses against him.                 Because Ramirez has

failed to identify on appeal, by citation to the trial transcript

or otherwise, the specific testimony he seeks to challenge, he has

waived the issue by failing to adequately brief it on appeal.                See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

           Ramirez     argues   that    the    district     court   abused   its

discretion in denying his motion for a mistrial based on the

Government’s elicitation at trial of testimony of his post-arrest

silence. It is a violation of a defendant’s due process rights for

the Government to comment on a defendant’s postarrest, post-Miranda

warning silence.      See Doyle v. Ohio, 426 U.S. 610, 617, 619 (1976).

The   record   does   not   establish       that   the   Government   exploited

Ramirez’s silence after inducing that silence by advising him of

his right to remain silent.       See Pitts v. Anderson, 122 F.3d 275,

279 (5th Cir. 1997).

           AFFIRMED.




                                        3